Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 25 February 2021 for application number 16/505,951. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-42 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  08/16/2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 13-25, 34-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austin et al. (US 2018/0368656).
Regarding claim 1, Austin discloses a medical/surgical microscope system (fig. 1A, abstract) comprising: 
one or more digital cameras configured for capturing medical/surgical specimen object images (pars. 1445); 
one or more lens coupled to the one or more digital cameras and configured for magnifying an image of a medical/surgical specimen object (par. 1511); and 
one or more camera mounts onto which one digital camera and the coupled lens is attached, wherein the one or more camera mounts are each rotated such that the camera and lens have a toe-in angle such that the one or more cameras and one or more lenses are pointed at a point of the medical/surgical specimen object (pars. 1445-1448, 1456).

Regarding claim 2, see teachings of claim 1.  Austin further discloses further comprising an illumination apparatus, wherein the illumination apparatus comprises: 
a plurality of LED lamps (pars. 1291, 1569)
a support ring configured for holding the plurality of LED lamps (pars. 1287, 1288); 
an illumination control system configured for manipulating the light from the LED lamps to control focus and illumination of the light upon the medical specimen (par. 1569).
Regarding claim 3, see teachings of claims 1 and 2.  Austin further discloses further comprising a camera platform configured for affixing the one or more camera mounts with their attached one or more camera and one or more lenses (pars. 1448, 1449).
Regarding claim 4, see teachings of claims 1-3.  Austin further discloses further comprising one or more rotary table comprising: a rotary table base that is secured to the camera platform for securing the one or more camera mounts with the attached one or more cameras and one or more lenses to the mounting platform; a rotary table bearing (i.e. ball-and-socket) seated within the rotary table base to allow the one or more cameras to rotate to adjust a toe-in angle such that each of the one or more cameras and lenses is pointed at the medical/surgical specimen object (pars. 1297, 1298, 1304, 1448, 1449, 1639-1641).


Regarding claim 13, see teachings of claims 1-3.  Austin further discloses further comprising an equipment stand to which the camera platform is moveably secured wherein the equipment stand stabilized to permit the 3D microscope system to be sufficiently close to an examined specimen (figs. 1A, 1B).
Regarding claim 14, see teachings of claims 1-3, 13.  Austin further discloses wherein the z-axis leadscrew motor and the z-axis leadscrew are affixed to the equipment stand such that the z-axis leadscrew motor can turn the z-axis leadscrew to move the camera mounting platform and the one or more cameras and lenses along the axis of the z-axis leadscrew and parallel to a long axis of the equipment stand (pars. 1303, 1309, 1315).
Regarding claim 15, see teachings of claims 1-3.  Austin further discloses further comprising: a medical cart comprising an articulated arm to which the camera is affixed; and a module cover surrounding the camera (figs. 1A, 1B, 2, 8A, 8B; par. 428).
Regarding claim 16, see teachings of claims 1-3, 15.  Austin further discloses wherein the illumination apparatus is integrated within the module cover in close proximity to the camera mounting platform is the illumination apparatus (par. 1287; fig. 5A).
Regarding claim 17, see teachings of claims 1-3, 15.  Austin further discloses wherein the movable arm is moved to view medical specimens at any angle (par. 1782).
Regarding claim 18, see teachings of claim 1.  Austin further discloses further comprising an image processor that receives a two-dimensional (2D) image data stream from each of the one or more digital cameras (pars. 1370, 1375).
Regarding claim 19, see teachings of claims 1 and 8.  Austin further discloses wherein the image processor comprises: multiple processor cores, wherein each processor core has multiple floating point processing units and multiple integer processing units (pars. 1252, 1742); a non-transitory memory device that includes volatile and nonvolatile memory devices, wherein the non-transitory memory device is readable by the multiple processor cores, wherein the non-transitory memory device retains a program of instructions, wherein the program of instructions is executable by the multiple processor cores to perform a method for converting 2D microscopic images into 3D microscopic images for display on a 3D monitor (pars. 1252, 1256, 1742, 135, 1370).
Regarding claim 20, see teachings of claims 1, 18, 19.  Austin further discloses wherein the method comprises the steps of: organizing the multiple floating point processing cores and the multiple integer processing cores multiple parallel pipelines for processing the 2D images (pars. 1252, 1354); capturing the 2D images with the one or more digital cameras in a plurality of sequential frames; transferring the 2D images to the image processor (pars. 1375, 1384); formatting each of the frames to resize or convert the one or more 2D images captured by the one or more digital cameras to a conforming format for the 3D monitor; mating the 2D images for generating the 3D images (pars. 1256, 1264, 1264, 1370) by the steps of: calibrating the mating of the 2D images (par. 1562); rectifying the 2D images for correcting any image distortion among the one or more cameras (pars. 1332, 1356, 1799); and equalizing the color/brightness to better match one or more frames of the 2D image by aligning any color/brightness difference among the one or more cameras (i.e. control the color balance, brightness, contrast, etc., combining the two 2D images to form the 3D image, and displaying the 3D image (pars. 1256, 1264, 1264, 1356, 1370).
Regarding claim 21, see teachings of claims 1, 18, 19.  Austin further discloses wherein the multiple processor cores form parallel pipelines that permit multiple frames two 2D images to be processed simultaneously to allow the 3D image to be display in a real-time sequence (pars. 1284, 1354, 1370, 1375).
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth in claim 15.
Regarding claim 37, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding claim 38, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 18.
Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth in claim 19.
Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth in claim 20.
Regarding claim 42, the claim is interpreted and rejected for the same reason as set forth in claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 10, 26, 27, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. (US 2018/0368656) in view of Ramirez et al. (US 2018/0303574).
Regarding claim 5, see teachings of claim 1.  Although Austin further discloses a z-axis movement controlled by a motor (pars. 1309, 1315), Austin does not explicitly disclose further comprising a z-axis leadscrew assembly comprising: a z-axis leadscrew but not limited to one adapted for rotating; a z-axis leadscrew block having a threaded, circular opening such that the leadscrew block is threaded onto the leadscrew wherein the leadscrew block is coupled to the camera platform so that when the leadscrew is 
In the same field of endeavor, Ramirez discloses further comprising a leadscrew assembly comprising: a leadscrew but not limited to one adapted for rotating; a leadscrew block having a threaded, circular opening such that the leadscrew block is threaded onto the leadscrew wherein the leadscrew block is coupled to the camera platform so that when the leadscrew is rotated, the camera platform moves in the axis of the leadscrew; a first bearing placed at one end of the leadscrew and secured to permit rotation of the leadscrew; a second bearing placed at a second end of the leadscrew and secured to permit rotation of the leadscrew; and a motor coupled to the second bearing and secured such that when the motor receives power the lead screw is rotated to adjust the camera platform with the one or more cameras along the axis of the leadscrew (pars. 139, 141, 187, 188; figs. 11 and 12, where a leadscrew block having a threaded, circular opening such that the leadscrew block is threaded onto the leadscrew wherein the leadscrew block is coupled to the camera platform so that when the leadscrew is rotated, the camera platform moves in the axis of the leadscrew; a first bearing placed at one end of the leadscrew and secured to permit rotation of the leadscrew; a second bearing placed at a second end of the leadscrew and secured to 
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Austin to include the teachings of Ramirez in order to provide independent axial movement (Ramirez, par. 141).
Regarding claim 6, see teachings of claim 1.  Although Austin further discloses further comprising the camera platform for adjusting the angle of each of the one or more cameras mounts and thus a toe-in angle of the one or more cameras such that the one or more cameras are directed to a common point on the medical/surgical specimen (pars. 1311-1313), Austin does not explicitly disclose an angle leadscrew assembly attached to the camera platform.
In the same field of endeavor, Ramirez discloses an angle leadscrew assembly attached to a platform (pars. 141, 187).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Austin to include the teachings of Ramirez in order to provide independent axial movement (Ramirez, par. 141).
Regarding claim 10, see teachings of claims 1 and 5.  Austin further discloses further comprising a first motor controller connected to the z-axis motor for providing control signals to adjust the focus and convergence of the one or more cameras (pars. 1309, 1315).
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth in claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 recites the limitation "the method of claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 is a system claim.  The examiner assumes that claim 39 is dependent of the method claim 22.  Therefore, claim 39 is interpreted to be dependent on claim 22 for examination.

Allowable Subject Matter
Claims 7-9, 11, 12, 28-30, 32, 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7-9, 11, 12, 28-30, 32, and 33, none of the references, alone or in combination, discloses wherein the angle leadscrew assembly comprises: angle adjustment leadscrew adapted for rotating; a spring lead block having a threaded, circular opening such that the spring lead block is threaded onto the angle adjustment leadscrew wherein the spring lead block has a routed opening into which a spring is secured; a third bearing placed at one end of the angle adjustment leadscrew and secured to the camera platform to permit rotation of the angle adjustment leadscrew; a fourth bearing placed at a second end of the angle adjustment leadscrew and secured to the camera to permit rotation of the angle adjustment leadscrew; and an angle adjustment motor coupled to the fourth bearing and secured such that when the angle adjustment motor receives power the angle adjustment lead screw is rotated to adjust the angle of the camera mount and thus to adjust the toe-in of the one or more cameras.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486